           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 1 of 25




 1                                                                          Hon. Richard A. Jones

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6
     FRANK DOLAN,                                   Case No. 2:17 cv 1632 RAJ
 7                                Plaintiff,

 8 v.                                               DEFENDANTS’ MOTION TO STRIKE
                                                    INADMISSIBLE EVIDENCE AND IN
 9 SENTRY CREDIT, INC. d/b/a WEST                   OPPOSITION TO PLAINTIFF’S MOTION
   COAST ADJUSTERS; MICHAEL                         FOR PARTIAL SUMMARY JUDGMENT
10 MATHIS, an individual; JAMES
   STEWART, an individual and JOHN DOES             NOTED FOR CONSIDERATION:
11 1-20,                                            NOVEMBER 9, 2018

12                                Defendants.

13                                   I.        INTRODUCTION

14         The parties have each moved for summary judgment.            Rather than reiterate the

15 arguments defendants have made in support of their motion, defendants incorporate their

16 reasons for seeking summary judgment. Unless the context indicates otherwise, “SCI” refers

17 to defendant Sentry Credit, Inc. and the individual defendants.

18                                  II.        OPPOSITION EVIDENCE

19         In addition to the evidence defendants have filed in support of their motion to dismiss

20 the complaint (Dkt #s 38-1, 38-2, 38-3 and 38-4) defendants now also submit the declarations

21 of Michael Mathis, Chris Straiter and Michael Donner in opposition to plaintiff’s motion.

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                         999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 1                                            SEATTLE, WASHINGTON 98104-4089
                                                                        (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 2 of 25




 1                                      III.    ARGUMENT

 2         A.      Motion to Strike Evidence.         Motions for summary judgment must be

 3 supported by admissible evidence. Fed.R.Civ.P 56(c). Orr v. Bank of Am., NT & SA, 285

 4 F.3d 764, 773 (9th Cir. 2002) [“A trial court can only consider admissible evidence in ruling

 5 on a motion for summary judgment.”] Plaintiff bases his motion on the inadmissible evidence

 6 identified below. The court should strike such evidence for the following reasons:

 7         i.      Transcript of Telephonic Conversation. The Ninth Circuit limits the use of the

 8 transcript of a sound recording. In U.S. v. Booker, 952 F.2d 247 (9th Cir. 1991) and in U.S. v.

 9 Delgado, 357 F.3d 1061 (9th Cir. 2004), the defendants challenged rulings in which juries

10 were provided with transcripts of recordings in addition to the recordings themselves. The

11 transcripts were not admitted into evidence. In each case, the court concluded that providing

12 the jury with transcripts to aid it in understanding the tapes was within the trial court’s

13 discretion. However, safeguards are required. Delgado identified the steps the court should

14 take to safeguard the integrity of this evidence. At 1070 the court instructed as follows,

15         ...the court reviewed the transcript for accuracy; whether defense counsel was
           allowed to highlight alleged inaccuracies and to introduce alternative versions;
16         whether the jury was instructed that the tape, rather than the transcript, was
           evidence; and whether the jury was allowed to compare the transcript to the
17         tape and hear counsel’s arguments as to the meaning of the conversations....

18         The court has had no opportunity to compare the proffered transcript (Exhibit A to

19 Dolan declaration) with the actual sound recording to assure its accuracy. Nor has plaintiff

20 submitted the recording from which the transcript was ostensibly prepared. Thus, the

21 transcript has no indicia of accuracy.

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 2                                             SEATTLE, WASHINGTON 98104-4089
                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 3 of 25




 1          In fact, the transcript is inaccurate. Inaccuracies begin with the first sentence of the

 2 transcript. The SCI employee’s first sentence was, “This is Mike Donner on a recorded line

 3 for quality assurance. How may I help you?” In contrast, the transcriptionist typed, “Yes, this

 4 is Mike Donner on your monitor, recorded live for quality assurance. How may I help you?”

 5 While the difference between these two sentences is not material, it demonstrates the inherent

 6 unreliability of Exhibit A. For this reason, the court should strike Exhibit A as not being

 7 authenticated or having any indicia of reliability.

 8         Moreover, Exhibit A has not been properly authenticated. First, the transcriptionist is

 9 not a certified court reporter. The transcriptionists’ credentials are unknown. Second, the

10 transcriptionist states that plaintiff’s counsel provided her with an mp3 file that she

11 transcribed. Plaintiff offers no competent evidence that the mp3 file was complete and

12 accurate. Nor does any competent evidence of record demonstrate that the recording has not

13 been manipulated in any way. Nor has the transcriptionist verified that the recording has not

14 been altered in any way. In short, there is no chain of custody evidence proffered from which

15 the court can conclude that what the transcriptionist heard was an unaltered version of the MP

16 3 file defendants delivered to plaintiff’s counsel during discovery.

17         ii.     Dolan Declaration Includes Inadmissible Hearsay.              Paragraph 2 proffers

18 statements allegedly made by the “front desk lady” at Proliance who allegedly informed

19 Dolan what his procedure would cost, what his insurance would cover and what he would

20 owe. This is an extrajudicial statement offered to prove the matter asserted. It is inadmissible

21 hearsay. Fed. R. Ev. 801(c). It should be stricken.

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                            999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 3                                               SEATTLE, WASHINGTON 98104-4089
                                                                           (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 4 of 25




 1          iii.   Dolan Exhibit F.     Exhibit F purports to be evidence of harm to Dolan’s

 2 business or property, proffered to satisfy the damages component of the CPA claim. The

 3 exhibit is inadmissible hearsay. Most offensively, it is not given under oath. As such, it is not

 4 sworn testimony of the author. It is incompetent evidence. Moreover, Exhibit F’s author is

 5 someone who Dolan never identified in his Fed.R.Civ.P 26(a) initial disclosure statement or

 6 during discovery.     Defendants have had no opportunity to examine the exhibit’s author. For

 7 these three reasons, the proffered evidence of damages is inadmissible and should be stricken

 8 from the record.

 9          iv.    Davidovskiy Declaration – Relevance.           Paragraph 8 to Davidovskiy’s

10 declaration and Exhibits G and H referenced in paragraph 8 purport to be listings of federal

11 lawsuits against SCI. Exhibits G and H are irrelevant under Fed. R. Ev. 401 for multiple

12 reasons.

13          First, they cover a 17 year period from 2001 through 2017. Litigation going this far

14 back is too attenuated to be even remotely relevant to the current claims.

15          Second, these exhibits do not indicate the nature of the disputes. They may, or may

16 not, be similar to the allegations at issue here. Plaintiff has failed to cull relevant cases from

17 the list. In fact, the case appearing on line 21 of Exhibit G (Case 2:2015 cv 00524), was not

18 even a consumer action. That was a commercial dispute between SCI and Wells Fargo Bank.

19 It had nothing to do with the FDCPA, the WCAA or any other consumer protection statute.

20 Given this fact, the mere docket list is irrelevant to the questions of whether SCI violated state

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                           999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 4                                              SEATTLE, WASHINGTON 98104-4089
                                                                          (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 5 of 25




 1 or federal consumer protection laws in its interactions with this plaintiff by engaging in the

 2 same conduct with other consumers.

 3          In Rose v. Bank of Am., N.A., 2017 WL 1197822, at *5 (E.D. Wash. Mar. 30, 2017),

 4 the court sustained an objection to a motion to compel production of other FDCPA cases. The

 5 court concluded that evidence of other FDCPA violations was irrelevant to issue of violation

 6 in the case at hand. If an objection to producing this evidence was sustained on relevance

 7 grounds under discovery’s more liberal standard, it clearly is not relevant here. While the

 8 plaintiff will argue that this information is relevant to his consumer protection action claims,

 9 Rose addressed, and rejected, this argument by concluding the evidence was not necessary to

10 prove the public interest element of the Consumer Protection Act. For the forgoing reasons,

11 the court should strike Exhibits G and H to Davidovskiy’s declaration.

12          Third, this evidence is unduly prejudicial and inadmissible under Fed. R. Ev. 403.

13 Under Fed. R. Ev. 404(b), it is inadmissible to prove character. See, Ricks v. Matayoshi, 2017

14 WL 1363306, at *2 (D. Haw. Apr. 12, 2017) [In a disability discrimination suit against the

15 state department of education, the court granted a motion in limine to exclude evidence of

16 other lawsuits against the state for discrimination against disabled students.]

17          B.     Mathis and Stewart Are Not Personally Liable for SCI’s Actions.

18          Defendants Michael Mathis and James Stewart are SCI’s two owners.                            Their

19 shareholder status does not, without more, create personal liability for any statutory

20 violations committed by SCI’s staff.      Moritz v. Daniel N. Gordon, P.C., 895 F. Supp. 2d

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                           999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 5                                              SEATTLE, WASHINGTON 98104-4089
                                                                          (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 6 of 25




 1 1097 at 1110 (W.D. Wash. 2012), addressed claims of this sort.                  At 1109 the court

 2 concluded,

 3          [B]ecause the FDCPA imposes personal, not derivative, liability, serving as a
           shareholder, officer, or director of a debt collecting corporation is not, in
 4         itself, sufficient to hold an individual liable as a ‘debt collector.’ [citation
           omitted] Rather, the FDCPA “requires that the individual ‘regularly collect or
 5         attempt to collect, directly or indirectly, debts owed or due or asserted to be
           owed or due another.’ [citation omitted] Based on this standard, courts have
 6         found an individual personally liable if “the individual 1) materially
           participated in collecting the debt at issue; 2) exercised control over the affairs
 7         of the business; 3) was personally involved in the collection of the debt at
           issue; or 4) was regularly engaged, directly and indirectly, in the collection of
 8         debts.” [citation omitted] (emphasis added)

 9         Plaintiff has offered no evidence from which the court can conclude that Mathis and

10 Stewart engaged in conduct sufficient to satisfy any of the four alternative bases for holding

11 them personally liable under the FDCPA. Accordingly, the court should deny this motion as

12 to the individual defendants and dismiss them from this action, regardless of the court’s

13 ruling with respect to SCI.

14         Likewise, there is no basis to hold Mathis and Stewart liable under the WCAA and

15 the WCPA unless the evidence demonstrates they individually participated in conduct that

16 violated the WCAA or knew of, and sanctioned, such conduct. See, State v. Arlene's Flowers,

17 Inc., 187 Wn.2d 804, 854, (2017), cert. granted, judgment vacated, 138 S. Ct. 2671 (2018)

18 [owner of flower shop that violated Washington law against discrimination was personally

19 liable for WCPA violation because she knew of, and did not prevent, the wrongful,

20 discriminatory conduct of her business]. Arlene’s Flowers relied on Grayson v. Nordic

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                            999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 6                                               SEATTLE, WASHINGTON 98104-4089
                                                                           (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 7 of 25




 1 Construction, 92 Wn.2d 548 (1979) [corporate officer personally liable for WCPA violation

 2 where evidence demonstrated that he participated in deceptive trade practices].

 3          The court has no such evidence before it. As such, the court should deny plaintiff’s

 4 motion as to Mathis and Stewart on the state claims and dismiss them as well.

 5          C. COUNTS 1-18.

 6          i.      Introduction. Broadly, counts 1-18 allege that Dolan did not owe what SCI

 7 contended he owed to Proliance. Plaintiff contends that SCI’s filing suit to collect the

 8 disputed Proliance debt violated: 15 U.S.C. §1692e(2) [false representation of the character,

 9 amount or legal status of debt]; §1692e(5) [threat to take any action that cannot legally be

10 taken]; §1692e(10) [use of false representations or deceptive means to collect or attempt to

11
     collect the debt] and §1692f [use of unfair or unconscionable means to collect or attempt to
12
     collect any debt].
13
            This family of counts further breaks down into two broad swatches: (a) SCI had no
14
     right to file suit to collect the debt because Dolan disputed it and (b) SCI’s employee Mike
15
     Donner engaged in unfair and deceptive conduct during his August 17, 2017 conversation
16
     with Dolan. These claims are without merit. The court should deny plaintiff’s motion.
17
            ii.     SCI Has the Right to Collect Dolan’s Debt to Proliance. Suing to collect a
18
     debt, even if the debtor disputes the debt, does not violate the FDCPA. See defendants’
19
     Memorandum in Support of its Motion for Summary Judgment (Dkt 38, pages 5-6). Without
20
     more, plaintiff’s contention fails to state a claim on which relief could ever be granted. The
21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                         999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 7                                            SEATTLE, WASHINGTON 98104-4089
                                                                        (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 8 of 25




 1   court should grant defendants the relief requested in their motion for summary judgment and

 2   dismiss counts 1-18 with respect to claims based on 15 U.S.C. 1692e(2) [false representation

 3   of character, amount or legal status of debt]; 1692e(5) [threat to take action that cannot

 4   legally be taken]; 1692e(10) [using false representation or deceptive means to collect or

 5   attempt to collect any debt] and 1692f [use of unfair or unconscionable means to collect or

 6   attempt to collect a debt].

 7         iii.    Counts 1-18 Also Fail due to Failure of Proof. The second prong of Counts 1-

 8   18 pertain to a conversation plaintiff had on August 17, 2017 with one of SCI’s employees,

 9   Mike Donner. Plaintiff contends that as a matter of law, and not of fact, Donner’s statements

10   to Dolan were deceiving to a least sophisticated consumer.

11         As a preliminary matter, if the court grants SCI’s motion to strike evidence (Exhibit A

12   to the Dolan Declaration), there is no competent evidence from which the court can assess

13   whether Mr. Donner’s statements were unfair and deceptive to the least sophisticated

14   consumer. Likewise, the quotations from the transcript appearing on pages 11-19 (Dkt #39,

15   pages 11-19) are not evidence. The court may not consider them.

16         Even if the court denies defendants’ motion to strike this evidence, plaintiff’s proof

17   still fails. In the Ninth Circuit, whether a writing violates the FDCPA is an issue of law for

18   the court to decide. Heathman v. Portfolio Recovery Associates, LLC, 2013 WL 3746111, at

19   3 (S.D. Cal. July 15, 2013).    The court is to apply “an objective analysis that takes into

20   account whether the least sophisticated debtor would likely be misled by a communication.”

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                         999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 8                                            SEATTLE, WASHINGTON 98104-4089
                                                                        (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
               Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 9 of 25




 1             Even a least sophisticated consumer is charged with the responsibility of

 2       understanding English. Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055 (9th Cir. 2011).

 3       At 1062, the court stated the rule as follows,

 4             [T]he standard “preserv[es] a quotient of reasonableness and presum[es] a
               basic level of understanding and willingness to read with care.” Rosenau v.
 5             Unifund Corp., 539 F.3d 218, 221 (3d Cir.2008) (internal quotation marks
               omitted). The FDCPA does not subject debt collectors to liability for
 6             “bizarre,” “idiosyncratic,” or “peculiar” misinterpretations. [citations
               omitted] (Emphasis added).
 7
               Plaintiff’s tortured analysis of his conversation with Mike Donner crosses the
 8
         Gonzales line. His argument asks the court to analyze the conversation and apply a
 9
         “bizarre, idiosyncratic and peculiar” assessment of the conversation.
10
               Defendants have reviewed Ninth Circuit FDCPA decisions to find even one case
11
         applying the least sophisticated consumer standard to oral communications with a
12
         consumer.     Defendants have found none. In fact, nationally, SCI has found only one
13
         decision from the District of Colorado that addresses the issue.1
14
               Nationally, the only cases defendants did find that discuss telephonic conversations
15
         are: harassment claims under 15 U.S.C. §1692d; third party communications claims under
16
         15 U.S.C. §1692c(3); communications with a consumer known to be represented by
17
         counsel under 15 U.S.C. 1692c(2); communications at a time and place known to the
18
         collector to be inconvenient under 15 U.S.C. §1692c(a)(2) and (3) and failing to disclose
19

20
     1
      Irvine v. I.C. Sys., Inc., 176 F. Supp. 3d 1054 (D. Colo. 2016), reconsideration denied, 198 F. Supp. 3d 1232
21
     (D. Colo. 2016).

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                                        999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 9                                                           SEATTLE, WASHINGTON 98104-4089
                                                                                       (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
             Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 10 of 25




 1   the collector’s identity as required by 15 U.S.C. 1692d(6). None of these claims are at issue

 2   here.

 3           Donohue v. Quick Collect, Inc., 592 F.3d 1027 (9th Cir. 2010), supports rejecting

 4   Dolan’s claim that Donner’s words violated 15 U.S.C. 1692e and 15 U.S.C. 1692f. There,

 5   the court stated that not every misstatement is actionable under the FDCPA. A claim only

 6   arises where a misstatement is material.    A material misstatement is one that impacts the

 7   consumer’s ability to make rational choices about his course of action. As the court stated

 8   the issue, “did the collection agency ‘provide information that helps consumers to choose

 9   intelligently.’ ” Id. at 1033.

10           Donohue was most recently considered in Fuqua v. Associated Credit Serv., Inc.,

11   2018 WL 2371102, at *4 (E.D. Wash. May 24, 2018), reconsideration denied, 2018 WL

12   3318887 (E.D. Wash. July 5, 2018). In that case, Fuqua contended that Associated Credit

13   had misrepresented litigation costs in its motion for default because it sought to collect a $5

14   notary fee on a writ of garnishment when it had not incurred that charge. In holding that

15   Associated’s conduct was not misleading, following Donohue, the court concluded at *5,

16           the misrepresentation does not appear to have impacted Fuqua's ability to
             make an intelligent choice in her response to the default judgment. Like
17           Donohue, Fuqua has not identified any action she “could have taken that was
             not already available to her on the basis of the information” in the default
18           judgment. (Emphasis added)

19

20

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                           999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 10                                             SEATTLE, WASHINGTON 98104-4089
                                                                          (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
               Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 11 of 25




 1              If the court considers Exhibit A to the Dolan Declaration, it still should find that

 2       Donner’s conversation with Dolan was just that. It was a conversation to explore how Dolan

 3       could pay the balance due. While Dolan expressed surprise at the bill because of its age, he

 4       never disputed it.2 Moreover, at the time of the conversation, Dolan had no attorney and no

 5       judgment had been entered. It was absolutely appropriate for Donner to speak with Dolan.

 6       While plaintiff’s counsel has argued that Donner’s statements were deceptive, plaintiff has

 7       offered no competent evidence to support the conclusion that Donner’s statements, even if

 8       not accurate on all four corners, were materially false. Under Donohue, plaintiff must come

 9       forward with evidence, as opposed to counsel’s argument, demonstrating that but for the

10       collector’s actions, the plaintiff would have chosen a different path. Failure to present such

11       evidence dooms the complaint based on Dolan’s conversation with Donner.

12              Plaintiff’s first argument (Dkt #39 at 12) is that Donner’s advice about the meaning

13       of the district court summons was misleading. Donner advised that if Dolan paid the debt

14       within 20 days, SCI would dismiss the complaint. Significantly, Dolan does not indicate

15       how he would have acted differently had Donner not indicated that the case would “go

16       away” if Dolan paid. In fact, Dolan did not make payment so he cannot demonstrate any

17       reliance and hence, materiality. This is a core deficiency in the evidence under Donohue.

18              Dolan next contends (Dkt #39 at 13-14) that Donner’s statement that if payment were

19       made there would be no public record. Again, Dolan fails to state any action he took, or

20

21   2
         In fact, the conversation ended with Dolan stating he would speak with his wife and call Donner back in several

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 11                                                            SEATTLE, WASHINGTON 98104-4089
                                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
             Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 12 of 25




 1    failed to take, in reliance on Donner’s statement. Under Donohue, this lack of evidence is

 2    fatal to proving materiality. Moreover, the statement is accurate. While the court record

 3    would never be expunged, the credit reporting agencies no longer report state court

 4    proceedings, and they have not done so since July 20173 – one month before Dolan spoke

 5    with Donner. Thus, Dolan’s credit report would not show the record of the suit.

 6           Dolan next contends that Donner’s statement that the court could still enter judgment

 7    against him was false (Dkt #39 at 14-15). Here too, had Dolan made payment based on this

 8    statement, he would show reliance, and hence materiality. He failed to do make a payment.

 9    Under Donohue, this aspect of the claim fails and must be rejected.

10           Dolan next contends that Donner’ statement that SCI might drag its feet to delay

11    judgment if payment was received violated 1692e and 1692f. Of course, no payment was

12    made, so Dolan cannot show any reliance on the statement. Absent that proof, this aspect of

13    the claim also fails under Donohue.            Moreover, nothing in the statement was untrue.

14    Donner was simply advising Dolan that if he made a payment, SCI would delay taking

15    action in the district court. This statement is not false, misleading or in any way violative

16    of the FDCPA. The court should reject this claim as well.

17           The balance of the conversation between Dolan and Donner was little more than the

18    negotiations that are common place in situations like this. Donner and Dolan explored

19    various options, including Dolan’s suggestions that he could call his credit card issuer about

20

21
     days. The return call never came. Donner Declaration, Paragraph 7.

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                             999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 12                                               SEATTLE, WASHINGTON 98104-4089
                                                                            (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
               Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 13 of 25




 1       increasing his credit line. Again, there is no evidence of Dolan’s reliance on anything

 2       Donner said (for example, by agreeing to a plan and allowing a stipulated judgment to be

 3       entered). SCI had two Proliance accounts to collect. While Dolan expressed surprise that

 4       he owed anything, he never disputed the debt during his conversation with Donner. In fact,

 5       he inquired about a discount for cash payment.4

 6              COUNTS 19-36. Broadly, these 17 counts address the issue of whether SCI violated

 7       15 U.S.C. 1692e and 1692f by seeking prejudgment interest in the collection action. For

 8       the reasons articulated by defendants in their motion to dismiss counts 19-36,5 (Dkt 38 at pp

 9       6-11), plaintiff’s argument lacks merit. The court should conclude that SCI had the legal

10       right to seek pre-judgment interest on these liquidated debts. To the extent the complaint

11       alleges such action violates the FDCPA, the court should deny plaintiff’s motion and grant

12       defendants’ dismiss counts 19-36 with prejudice.                  Likewise, the court should deny

13       plaintiff’s motion, and grant SCI’s motion to dismiss counts 44 and 51-53 which allege

14       violations of the Washington Collection Agency Act based on the theory that SCI was not

15       entitled to charge prejudgment interest.

16              D.       COUNTS 37-39. Counts 37-39 (Complaint ¶¶6.22 — 6.30) allege that the

17 two validation notices sent to plaintiff failed in three respects to comply with 15 U.S.C.

18 1692g’s validation notice requirement.                  For the first time in his motion, plaintiff now

19

20
     3
         Declaration of Chris Straiter at ¶3 and Exhibit 1 to Straiter’s Declaration.
21   4
         Donner Declaration ¶4

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 13                                                            SEATTLE, WASHINGTON 98104-4089
                                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
               Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 14 of 25




 1 contends that SCI had a separate duty to send a validation notice in addition to the notice its

 2 predecessor in interest, WCA, sent. For the reasons below, the court must dismiss counts 37-

 3 39.

 4              i.       Statute of Limitations. 15 U.S.C. §1692k(d) imposes a twelve month statute of

 5 limitations on FDCPA claims. In the Ninth Circuit, this statute is governed by a discovery

 6 rule. Under it, the statute of limitations is equitably tolled until the party alleging injury

 7 discovers, or in the exercise of reasonable investigation should have discovered, the injury

 8 giving rise to the claim. See, Mangum v. Action Collection Serv., Inc., 575 F.3d 935, 940 (9th

 9 Cir. 2009). The event triggering the duty to investigate is the knowledge of injury, not

10 knowledge of the actual wrongful conduct causing the injury.

11              Here, WCA sent validation notices on May 8, 2014 and January 31, 2015 for the two

12 separate Proliance accounts.6 While Dolan has denied receipt of these documents, for the

13 reasons stated in defendants’ motion for summary judgment,7 these documents are presumed

14 to have been received. Plaintiff has not rebutted the presumption of delivery. In fact, he has

15 not even addressed it in his motion. As such, receipt of the two validation notices is presumed.

16 Since he now so vehemently denies owing the debts, his knowledge of injury relates back to

17 the no later August 11, 2014 and February 3, 2015 (pursuant to Fed.R.Civ.P 6, mailed

18 documents are presumed received three days after posting).                         Knowledge of the claims

19

20
     5
         Dkt 38 at pps. 6-11)
21   6
         Exhibits A and B to Quinn Declaration (Dkt # 38-2) and 1 and 2 to Jansen Declaration (Dkt #38-1).

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                                        999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 14                                                          SEATTLE, WASHINGTON 98104-4089
                                                                                       (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
               Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 15 of 25




 1 triggered Dolan’s duty to investigate and commence this action. When Dolan received each

 2 validation notice, he was put on notice of “injury.” By waiting for more than two years after

 3 WCA sent the validation notices, Dolan has waived his right to bring this claim. Thus, if, and

 4 to the extent the WCA validation notices are legally deficient, such claim is time barred.

 5              ii.     SCI had No Duty to Send a Second Validation Notice.                In Hernandez v.

 6 Williams, Zinman & Parham, PC, 829 F.3d 1068 (9th Cir. 2016), the court held that a

 7 subsequent collection agency has an affirmative duty to send a validation notice, even though

 8 the prior agency did so. Several subsequent cases have shaped the contours of this ruling.

 9              In Heffington v. Gordon, Alyworth & Tami, 2017 WL 6626317 (D. OR. 2017), the

10 court held that a collection agency’s name change, even if it is a material name change, does

11 not trigger the duty to send a new validation notice. Similarly in Laak v. Quick Collect, Inc.,

12 2017 WL 6559909 (ED WA 2017), the court held that an attorney engaged to execute on a

13 judgment obtained by Quick Collect had no separate duty to deliver a validation notice within

14 five days after the attorney issued a wage garnishment wages.

15              This case is analogous. This is not an instance where the creditor recalled the account

16 from WCA (the initial debt collector) and subsequently assigned the debt to SCI, as was the

17 case in Hernandez. Instead, SCI entered into an agreement with CN Collections, Inc. d/b/a

18 WCA on July 29, 2015 to take over the duty of collecting accounts previously placed with

19 WCA because WCA went out of business, once WCA’s clients agreed to SCI’s assumption of

20

21   7
         Dkt # 38 at 11-12

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                              999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 15                                                SEATTLE, WASHINGTON 98104-4089
                                                                             (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
               Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 16 of 25




 1 collection responsibility. SCI accepted all of those accounts. Moreover, SCI purchased CN

 2 Collections’ trademarks, the WCA trade name and CN Collections’ web sites.8 Consistent

 3 with Heffington, this transaction was, in every material respect, materially indistinguishable

 4 from the business name change at issue there.

 5              Even if the court concludes that SCI should have sent separate validation notices after

 6 it acquired the Dolan accounts from WCA, imposing that obligation here raises due process

 7 issues. Before the Ninth Circuit published the Hernandez decision on July 15, 2016, no court

 8 in this circuit had ever addressed the issue. In fact, SCI has found no decision anywhere in

 9 the federal court system ruling as the court did in Hernandez. Instead, the rule was to the

10 contrary. Case law held that 15 U.S.C. §1692g only required one validation notice – to be

11 sent within five days after initial contact by the first creditor. See for example, Paris v.

12 Steinberg & Steinberg, 828 F. Supp. 2d 1212, 1222 (W.D. Wash. 2011) [subsequent debt

13 collector is not required to provide additional notice and another thirty-day validation period

14 after a validation notice has been timely sent to the debtor]; Nichols v. Byrd, 435 F. Supp. 2d

15 1101, 1105 (D. Nev. 2006) [attorney hired to sue on debt was not required to deliver a

16 separate validation notice where his client had already done so].

17              Since the WCA/SCI transaction occurred before the Ninth Circuit published its

18 Hernandez decision, SCI had no way to know the standing rule in this judicial district was

19

20

21   8
         Mathis Declaration, ¶ 3.

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                              999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 16                                                SEATTLE, WASHINGTON 98104-4089
                                                                             (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 17 of 25




 1 about to change. Using 20/20 hindsight two years after the fact is manifestly unfair and a

 2 deprivation of SCI’s basic right of due process to have some notice of what is expected of it.

 3          The Supreme Court has recognized such unfairness and articulated a rule of

 4 prospectivity. See, Chevron Oil v. Huson; 404 U.S. 97 (1971), 92 S.Ct 349 (1971) Northern

 5 Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 88, 102 S.Ct. 2858, 2880

 6 (1982). Under the rule, when a court issues a decision that sets a new standard, it applies

 7 prospectively only. Actions occurring before the decision is published are governed by prior

 8 precedent. Such is the case here. In this judicial district, Paris stated the rule until the Ninth

 9 Circuit published Hernandez. As such, Paris governs this question in this case. Under that

10 decision, SCI had no duty to issue a second validation notice.

11         Even if the court concludes that Hernandez does apply retroactively, the court must

12 deny this motion because there is an issue of material fact whether SCI has stepped into

13 WCA’s shoes or is wearing its own pair.

14         iii. Plaintiff’s Contentions are Outside the Scope of the Complaint. The argument

15 now advanced is not within any reasonable construction of counts 37-39 because the

16 complaint only addresses alleged deficiencies in the two WCA notices. Nowhere does the

17 complaint even allude to this issue. While Fed.R.Civ.P 15(b)(1) directs that leave should be

18 freely granted to amend pleadings to conform to the evidence, “when doing so will aid in

19 presenting the merits and the objecting party has failed to satisfy the court that the evidence

20 would prejudice that party’s action or defense on the merits.”

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                           999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 17                                             SEATTLE, WASHINGTON 98104-4089
                                                                          (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 18 of 25




 1         Discovery has closed in this case. Trial is set to begin January 14. SCI has deposed

 2 both plaintiff and his wife. Because this issue was not raised before now, SCI did not think to

 3 explore an “issue” that was not before it. Simply, plaintiff is now attempting to slip a new

 4 theory under the door at the eleventh hour.

 5         For all of the foregoing reasons, the court should deny the motion regarding Counts 37

 6 through 39. Instead, it should grant defendants’ motion for summary judgment dismissing the

 7 same.

 8         As a final FDCPA claim, Dolan contends that WCA’s validation notices violated

 9 1692e because it failed to state that interest would continue to accrue, thereby increasing the

10 debt. Plaintiff relies on Miller v. McCalla, Raymer, Padrick, Cobb, Nichols and Clark, LLC,

11 214 F.3d 872 (7th Cir 2000).

12         In Miller, the defendants included a statement about accruing interest and costs that

13 were expressly approved by the Second Circuit 16 years later in Avila v. Riexinger & Assoc,

14 LLC, 817 F.3d 72 (2nd Cir. 2016). SCI has found no Ninth Circuit authority embracing Avila.

15 In Heffington v. Gordon, Aylworth & Tami, P.C., 2017 WL 6626317, at *9 (D. Or. Dec. 28,

16 2017), the court concluded that Avila’s rationale was based on 15 U.S.C. §1692e. Specifically,

17 the Heffington court concluded that mere failure to include the Avila safe harbor warning did

18 not violate 15 U.S.C. 1692g. Here, plaintiff contends that the absence of the Avila notice in

19 the validation statements violates 15 U.S.C. 1692g. Heffington says the plaintiff is mistaken.

20         Moreover, Avila was decided in 2016, two years after WCA sent its validation notices.

21 Under the rule of prospectivity discussed earlier, Avila cannot be used to hold collectors liable

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 18                                            SEATTLE, WASHINGTON 98104-4089
                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 19 of 25




 1 for omitting a safe harbor notice that did not even exist when it sent the notices. For this

 2 additional reason, the court should dismiss counts 37-39.

 3         E. THE STATE CLAIMS.

 4         Plaintiff presents the court with a smorgasbord of alleged violations of the “prohibited

 5 practices” section of Washington Collection Agency Act, RCW 19.16.250 (“WCAA”) He

 6 alleges that SCI violated sections: 21 [attempting to collect more than allowable interest and

 7 principle unless authorized by statute or agreement]; 15 [communicating with debtor that

 8 obligation may be increased by additional charges when such charges may not be imposed];

 9 16 [taking any action that cannot legally be taken at time threat was made]; 22 [procuring

10 from debtor any written note, contract, stipulation, promise or acknowledgement under which

11 a debtor may be required to pay any sum other than principle and allowable interest and 13

12 [communicating in such a manner as to harass, intimidate, threaten, embarrass a debtor].

13         A violation of the WCAA is not, itself, actionable.         Instead, a violation of the

14 Prohibited Practices section merely establishes a per se unfair or deceptive act or practice

15 under the Washington Consumer Protection Act, RCW 19.86.020 (“WCPA”). See, RCW

16 19.16.440.

17         However, even if the plaintiff proves WCAA violations, he still bears the burden of

18 establishing the remaining four WCPA elements. See, Hangman Ridge Training Stables, Inc.

19 v. Safeco Title Ins. Co., 105 Wash.2d 778, 719 P.2d 531, 533 (1986). [A WCPA claim as five

20 elements. To prevail on a CPA claim, a plaintiff must prove: “(1) unfair or deceptive act or

21 practice; (2) occurring in trade or commerce; (3) public interest impact; (4) injury to plaintiff

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 19                                            SEATTLE, WASHINGTON 98104-4089
                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 20 of 25




 1 in his or her business or property; [and] (5) causation.”] For the reasons below, plaintiff’s

 2 proof fails. The court should deny the plaintiff’s motion and dismiss counts 40-55 with

 3 prejudice.

 4         i.      Failure to Establish an Unfair or Deceptive Act or Practice. For the most

 5   part, plaintiff’s WCAA claims stem from SCI’s imposition of prejudgment interest on the

 6   two Proliance debts.     For the reasons defendants stated in their motion for summary

 7   judgment (Dkt 38 at pps. 6-11), plaintiff’s premise is flawed. Under Washington law, the

 8   Proliance claims were liquidated claims. Washington law favors awarding prejudgment

 9   interest on liquidated claims. Since SCI had the legal right to accrue, and seek, prejudgment

10   interest on the Proliance debts, the WCAA claims all fail on their face because plaintiff has

11   not shown any violation of the WCAA.

12         Beyond the issue of prejudgment interest, plaintiff also bases the balance of his state

13   claims on his flawed FDCPA theories. As the court should deny plaintiff’s motion and

14   dismiss the FDPCA claims, it should dismiss the WCPA claims as well.

15         In Moritz v. Daniel N. Gordon, P.C., 895 F. Supp. 2d 1097 at 1110 (W.D. Wash.

16 2012), the court considered whether proof of a WCAA violation also satisfied the proof

17 required of a WCPA claim. The court held that it did not. While proof of a WCAA violation

18 satisfies the first element of proof under Hangman Ridge, it does not address the remaining

19 four elements. See, RCW 19.16.440.

20         ii.     Plaintiff Has Not Proven Public Impact. Moritz instructs that a WCAA

21 violation does not, per se, satisfy the public impact element of the statute. Id. at 1113-1114.

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                         999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 20                                           SEATTLE, WASHINGTON 98104-4089
                                                                        (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 21 of 25




 1 The WCPA only applies where conduct giving rise to essentially a private dispute, has the

 2 risk of repetition, affecting the public. Hangman Ridge at 536-539. “[I]t is the likelihood that

 3 additional plaintiffs have been or will be injured in exactly the same fashion that changes a

 4 factual pattern from a private dispute to one that affects the public interest.” Moritz v. Daniel

 5 N. Gordon, P.C., 895 F. Supp. 2d 1097, 1114 (W.D. Wash. 2012) (emphasis added).

 6         The public impact element can be proven by showing: (1) the alleged acts were

 7 committed in the course of defendant's business; (2) defendant advertised to the public in

 8 general? (3) the defendant actively solicited this particular plaintiff, indicating potential

 9 solicitation of others, (4) the parties occupied unequal bargaining positions. Trujillo v. Nw.

10 Tr. Servs., Inc., 183 Wn.2d 820, 836 (2015). Trujillo instructs that proof of all four elements

11 is not required and proof of no one element is dispositive.

12         Of the four elements of proof of public interest, the record only shows that SCI acted

13 in the course of its business.     While plaintiff has attempted to prove the likelihood of

14 repetition by offering an unexplained index of federal lawsuits involving SCI (Davidovskiy

15 Declaration, Exhibit G and H), that “evidence” falls short because the record fails to establish

16 that the cases cited these two inadmissible exhibits demonstrate that SCI injured plaintiffs in

17 those case in exactly the same fashion as alleged in this case. In fact, plaintiff has not made

18 any effort to comb though the case index for any cases that involve the issues alleged here.

19         Obviously, this is not a case where SCI solicited Dolan’s business. Moreover, this is

20 not a case where the parties necessarily have unequal bargaining power. This matter was in

21 litigation. Each party had, and has, an equal right and ability to persuade the South Snohomish

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 21                                            SEATTLE, WASHINGTON 98104-4089
                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
            Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 22 of 25




 1 County District Court that their position is the correct one. In fact, Dolan actually prevailed in

 2 the first test. On September 24, 2018, the state district court denied SCI’s motion for

 3 summary judgment.

 4          Based on the foregoing, defendants submit that Dolan has failed to carry his burden of

 5 proving public interest. This failure of proof is fatal. The court should, therefore, deny the

 6 motion and dismiss counts 40 through 55.

 7          iii.    Plaintiff Has Not Proven Injury to Business or Property Caused by SCI’s
                    Conduct.
 8
            Plaintiff must establish that he suffered injury to his business or property as a result of
 9
     defendants’ conduct. The WCPA does not provide relief for non-economic injury such as
10
     emotional distress damages. Moritz v. Daniel N. Gordon, supra.
11
            In this case, the only evidence of economic injury Dolan has presented is Exhibit F to
12
     this declaration. This unverified document purports to be a letter from his alleged employer
13
     summarizing Dolan’s time loss. Even if the court denies defendants motion to strike this
14
     exhibit because it is inadmissible, unauthenticated, hearsay, it still falls short of the mark.
15
            Dolan contends that he lost time at work because he had to meet with his attorney to
16
     discuss the Collection Action. Even if that fact is true (and there is no competent evidence to
17
     establish that Dolan had no alternative way to mitigate his injury by meeting with counsel
18
     after hours or on days when he may not have been scheduled to work), causation has not been
19
     proven. Simply, whether defendants are ultimately found liable for some FDCPA or WCAA
20
     violations, there is no real dispute that Dolan owed something. It goes without saying that
21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                              999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 22                                                SEATTLE, WASHINGTON 98104-4089
                                                                             (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 23 of 25




 1 once SCI noted its first motion for summary judgment, Dolan took steps to protect his

 2 interests. The record does not show that but for the alleged FDCPA violations he would not

 3 have sought counsel to defend against the collection claim. This is a monumental failure of

 4 proof of damages proximately caused by the alleged FDCPA and WCAA violations. Absent

 5 this proof of damages, the WCAA/WCPA claim fails. Accordingly, the court should deny

 6 plaintiff’s motion and dismiss counts 40-55 for this additional reason.

 7                                      IV.   CONCLUSION

 8         By any objective measure, the plaintiff’s action is without merit as a matter of law for

 9   the following reasons:

10         The mere presence of a dispute over whether Dolan owes a debt to Proliance (the

11   subject of the Collection Action), does not create FDCPA liability.         A collection agency

12   does not violate the FDCPA by filing suit to collect a disputed debt. After all, that is why

13   courts exist – to resolve disputes the parties cannot resolve on their own. As such, the court

14   should deny plaintiff’s motion. It should dismiss counts 1-18 for the reasons stated in

15   defendants’ motion.

16         The debt SCI sought to collect was a liquidated debt. Under Washington law, SCI was

17   entitled to charge pre-judgment interest. As such, the court should deny plaintiff’s motion.

18   Instead, it should dismiss counts 19-36 for the reasons stated in defendants’ motion.

19         SCI had no legal duty to send a separate validation notice to Dolan. The Hernandez

20   decision was issued two years after SCI assumed collection responsibility for the Dolan

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                          999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 23                                            SEATTLE, WASHINGTON 98104-4089
                                                                         (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 24 of 25




 1   accounts. Under the doctrine of prospectivity, SCI cannot be charged with failing to follow a

 2   Ninth Circuit rule that did not exist when it closed its transaction with CN Collections, Inc.

 3          Even if the court denies defendants’ motion to strike evidence of the conversation with

 4   Mike Donner, those conversations fall short of any of the alleged violations claimed because

 5   plaintiff has failed to prove materiality.

 6          Finally, the WCPA claim fails for numerous reasons. The record fails: (a) to prove an

 7   unfair or deceptive act or practice; (b) to prove public interest or (c) to prove any economic

 8   injury proximately caused by defendants’ activities, even if those activities may have

 9   violated the WCAA. Simply, plaintiff incurred attorney’s fees and lost time from work

10   because he sought to defend himself against the collection claim. The record fails to

11   demonstrate that he would not have suffered those injuries to his business or property but for

12   the claimed WCAA violation.

13          For all of the foregoing reasons, the court should deny plaintiff’s motion and grant

14   defendants cross motion to dismiss.

15          Dated this 5th day of November, 2018.

16                                                SIMBURG, KETTER, SHEPPARD &
                                                  PURDY, LLP
17
                                                   s/ Andrew D. Shafer
18                                                Andrew D. Shafer, WSBA No. 9405
                                                  Attorney for Defendants
19                                                999 Third Avenue, Suite 2525
                                                  Seattle, WA 98104
20                                                Tel:206.382.2600; Fax: 206.223.3929
                                                  e-mail: ashafer@sksp.com
21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                           999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 24                                             SEATTLE, WASHINGTON 98104-4089
                                                                          (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
           Case 2:17-cv-01632-RAJ Document 42 Filed 11/05/18 Page 25 of 25




 1                                  CERTIFICATE OF SERVICE

 2        I hereby certify that on the date below I electronically filed the foregoing Defendants’
   Opposition to Plaintiff’s Motion for Summary Judgment together with the declarations of
 3 Chris Straiter, Michael Mathis and Michael Donner with the Clerk of the Court using the
   CM/ECF system which will send notification of such filing to the following:
 4
          Boris Davidovskiy                              boris@davidovskiylaw.com
 5        Attorney for Plaintiff

 6          And I hereby certify that I have e-mailed and mailed by United States Postal Service
     the document to the following non CM/ECF participants:
 7
            NONE
 8
            DATED:         November 5, 2017.
 9

10                                                      Andrew D. Shafer,
                                                        Andrew D. Shafer, WSBA # 9405
11

12

13

14

15

16

17

18

19

20

21

22
   DEFENDANTS’ MOTION TO STRIKE AND
23 OPPOSITION TO PLAINTIFF’S MOTION
                                                                         999 THIRD AVENUE, SUITE 2525
   FOR SUMMARY JUDGMENT - 25                                           SEATTLE, WASHINGTON 98104-4089
                                                                        (206) 382-2600 FAX: (206) 223-3929
   [2:17 cv 1632 RAJ]
